Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to the supplemental claims filed on 9/15/2021 was provided by Jeff Lloyd (Reg. No. 35,589) on September 24, 2021.

The supplemental claims filed on 9/15/2021 have been amended as follows:

1-530. (Canceled)
	
531. 	(Currently Amended) A content search and ranking system, the system comprising: one or more non-transitory computer readable storage media; a content database or table stored on the one or more non-transitory computer readable storage media; and a content search and ranking engine that, when executed by one or more processors, directs the one or more processors to: identify a plurality of content from the content database in response to receiving a search query; identify a number of times each content of the plurality of content has been referenced by sources of a set of at least one designated source; and generate a search result of the plurality of content that is in a ranked order based on the number of times each content has been referenced; and wherein generating a search result of the plurality of content comprises each respective content of the plurality of content having horizontal to it at least one respective source indicator for each respective source that referenced the respective content; 
wherein a single source only contributes a maximum of one rank point and a maximum of one source indicator, for a single content, even if a single source has multiple references for the single content in a specific time filtered for,  and 
first-type source indicator is a part source indicator, library source indicator, medical source indicator, or educational source indicator, and is to the right or left of the respective content, and wherein at least one second-type source indicator is a commercial source indicator and is [[on]] to the left or right of the same respective content[[,]] and is on the opposite side of the respective content from the at least one first-type source indicator; and wherein the respective source for the at least one source indicator [[on]] to the right of the respective content or the respective source for the at least one source indicator to the left of the respective content , but not from both sides of the respective content, contributes a rank point to the ranked content it references.

532. 	(Currently Amended) A commercial content search and ranking system, the system comprising: one or more non-transitory computer readable storage media; a commercial content database or table stored on the one or more non-transitory computer readable storage media; and a commercial content search and ranking engine that, when executed by one or more processors, directs the one or more processors to: identify a plurality of commercial content from the commercial content database in response to receiving a search query; identify a number of times each commercial content of the plurality of commercial content has been referenced by sources of a set of at least one designated source; and generate a search result of the plurality of commercial content that is in a ranked order based on the number of times each commercial content has been referenced; and wherein generating a search result of the plurality of commercial content comprises each respective commercial content of the plurality of commercial content having horizontal to it at least one respective source indicator for each respective source that referenced the respective commercial content; and wherein either a single source only contributes a maximum of one rank point and a maximum of one source indicator, for a single commercial content, even if a single source has multiple references for the single commercial content in a specific time filtered for, or wherein a source contributes a plurality of rank points and a plurality  of source indicators, for a single commercial content, and 
wherein the set of at least one designated source comprises at least one store, seller, website, App, brick-and-mortar source, dispensary, pharmacy, shop, marketplace, restaurant, automobile dealership, individual, professional, vendor, business, or any combination thereof; wherein the set of at least one designated source comprises a set controlled for by a user; and wherein identifying the number of times each commercial content of the plurality of commercial content has been referenced comprises identifying the number of sources that are currently referencing the commercial content, or identifying the number of  sources that have referenced the commercial content, or identifying the number of times each commercial content of the plurality of commercial content has been referenced, or any combination thereof; wherein receiving the search query comprises receiving a term; wherein each source indicator is linked to a popup; wherein at least one source indicator comprises a name of the respective source; wherein a plurality of source indicators is horizontal to a highest ranked commercial content, and a plurality of source indicators is horizontal to a second highest ranked commercial content; wherein at least one source indicator of the plurality of source indicators horizontal to the highest ranked commercial content is to the left or to the right of the highest ranked commercial content; wherein the respective source for the at least one source indicator contributes a rank point to the ranked content it references; and wherein rank points are contributed by respective sources for source indicators to the left or to the right of the highest ranked commercial content, but not from both sides of the highest ranked commercial content.

533.	(Currently Amended) A part content search and ranking system, the system comprising: one or more non-transitory computer readable storage media; a part content database or table stored on the one or more non-transitory computer readable storage media; and a part content search and ranking engine that, when executed by one or more processors, directs the one or more processors to: identify a plurality of part content from the part content database in response to receiving a search query; identify a number of times each part content of the plurality of part content has been referenced by sources of a set of at least one designated source; and generate a search result of the plurality of part content that is in a ranked order based on the number of times each part content has been referenced; and wherein generating a search result of the plurality of part content comprises each respective part content of the plurality of part content having horizontal to it at least one respective source indicator for each respective source that referenced the respective part content; and wherein either a single source only contributes a maximum of one rank point and a maximum of one source indicator, for a single part content, even if a single source has multiple references for the single part content in a specific time filtered for, or wherein a source contributes a plurality of rank points and a plurality of source indicators, for a single part content, and 
wherein the set of at least one designated source comprises at least one automobile, aircraft, watercraft, computer, machine, device, apparatus, electronic device, home, structure, vehicle, product, object, or building, or any combination thereof; and wherein the set of at least one designated source comprises a set controlled for by a user; wherein at least one source indicator comprises a name of the respective source; wherein a plurality of source indicators is horizontal to a highest ranked part content, and a plurality of source indicators is horizontal to a second highest ranked part content; wherein receiving the search query comprises receiving a term; wherein identifying the plurality of part content comprises searching a part content database based on the term; [[and]] wherein at least one part content of the plurality of part content comprises a vehicle part, car part, airplane part, UAV part, drone part, UUV part, motorcycle part, snowmobile part, golfcart part, seaplane part, submarine part, spaceship part, boat part, automobile part, electronic device part, product part, apparatus part, machine part, device part, component part, building part, structure part, or home part; wherein at least one source indicator of the plurality of source indicators horizontal to the highest ranked part content is to the left or to the right of the highest ranked part content; wherein the respective source for the at least one source indicator contributes a rank point to the ranked content it references; and wherein rank points are contributed by respective sources for source indicators to the left or to the right of the highest ranked part content, but not from both sides of the highest ranked part content.

534. 	(Currently Amended) The system of claim 531, wherein at least one first-type source indicator[[,]] is to the right of each respective content, and wherein at least one commercial source indicator is on the left of each respective content, and wherein the respective source for the at least one first-type source indicator [[on]] to the right of each content comprises a healthcare provider, school, college, university, teacher, professor, library, vehicle, structure, building, or product; and wherein the respective source for the at least one commercial source indicator to the left of each respective content comprises a store, shop, marketplace, individual, seller, vendor, professional, website, App, or other commercial source.

535. 	(Previously Presented) The system of claim 531, wherein the plurality of content is a plurality of medical content, and wherein a non-organism is a patient or subject, and wherein a patient or subject is a vehicle, single family home, building, structure, product, or object, and wherein generating a search result of the plurality of medical content comprises generating a search result of a plurality of medical content wherein at least one medical content of the plurality of medical content is a medical condition, product, or service; and wherein the set of at least one designated source comprises at least one worker, builder, electrician, roofer, plumber, mechanic, shop, facility, professional, service, engineer, contractor, repairperson, handyperson, or business entity.  

536. 	(Currently Amended)  The system of claim 534, wherein there are multiple first-type source indicators to the right of at least one respective content of the plurality of content, and multiple commercial source indicators to the left of the same respective content.

537. 	(Currently Amended) The system of claim 536, wherein the multiple first-type source indicators to the right of at least one respective content of the plurality of content comprise educational source indicators, wherein at least one respective source for at least one respective educational source indicator is a teacher, professor, school, college, or university; wherein receiving the search query comprises receiving a term; wherein identifying the plurality of content comprises searching a content database based on the term by titles of the contents and by class names, wherein identifying the plurality of content from the content database comprises identifying content referenced for classes with a matching class name to the term and identifying content with a matching content name to the term.

538. 	(Currently Amended) The system of claim 536, wherein the multiple first-type source indicators to the right of at least one respective content of the plurality of content comprise part source indicators, wherein at least one respective source for at least one respective part source indicator is a vehicle, product, structure, or building; wherein receiving the search query comprises receiving a term; wherein identifying the plurality of content comprises searching a content database based on the term; wherein at least one content of the plurality of content comprises a vehicle part, car part, airplane part, UAV part, drone part, UUV part, motorcycle part, snowmobile part, golfcart part, seaplane part, submarine part, spaceship part, boat part, automobile part, electronic device part, product part, apparatus part, machine part, device part, component part, building part, structure part, or home part.

539. 	(Currently Amended) The system of claim 536, wherein the multiple first-type source indicators to the right of at least one respective content of the plurality of content comprise medical source indicators, wherein at least one respective source for at least one respective medical source indicator is a healthcare provider; wherein receiving the search query comprises receiving a term; and wherein at least one content of the plurality of content comprises a medical device, medical product, pharmaceutical, botanical, medical procedure, medical therapy, medical test, medical exam, medical treatment, or drug.

540. 	(Currently Amended) The system of claim 537, wherein the number of commercial indicators to the left of respective contents is the basis for breaking a tie between otherwise tied ranked contents.

541. 	(Previously Presented) The system of claim 540, wherein a search term is altered by the content search and ranking engine.

542. 	(Previously Presented) The system of claim 539, wherein a live video conference with a healthcare provider or user is displayed.

543. 	(Currently Amended) The system of claim 532, wherein generating a search result of the plurality of commercial content comprises each commercial content having all respective source indicators going horizontally away from the respective commercial content, and wherein a single respective source only contributes a max of one rank point and a max of one source indicator, for a single respective commercial content, even if a respective source has multiple references for the respective commercial content in a time filtered for; and wherein each source indicator comprises an image of the respective commercial content from the respective source; and wherein each commercial content of the plurality of commercial content is a vehicle and is different from all other resulting commercial content in at least one of the following ways: make of vehicle, model of vehicle, year of vehicle, or color of vehicle, or wherein each commercial content of the plurality of commercial content is a vehicle and is different from all other resulting commercial content in at least one of the following ways: make of vehicle, model of vehicle, year of vehicle, or wherein each commercial content of the plurality of commercial content is a vehicle and is different from all other resulting commercial content in at least one of the following ways: make of vehicle, model of vehicle.

544. 	(Previously Presented) The system of claim 532, wherein a single respective source only contributes a max of one rank point and a max of one source indicator, for a single respective commercial content, even if a respective source has multiple references for the respective commercial content in a time filtered for; and wherein at least one commercial content of the plurality of commercial content comprises a cannabis product, cannabis flower, concentrate, product infused with cannabis, cannabis edible, or product comprising cannabis or any part thereof.

545. 	(Currently Amended) The system of claim 532, wherein generating a search result of the plurality of commercial content comprises each commercial content having all respective source indicators going horizontally away from the respective commercial content, and wherein a single respective source only contributes a max of one rank point and a max of one source indicator, for a single respective commercial content, even if a respective source has multiple references for the respective commercial content in a time filtered for; and wherein each commercial content is a different strain, genotype, or phenotype of cannabis flower; wherein a map is displayed.

546. 	(Currently Amended) The system of claim 532, wherein generating a search result of the plurality of commercial content comprises each commercial content having all respective source indicators going horizontally away from the respective commercial content, and wherein a single respective source only contributes a max of one rank point and a max of one source indicator, for a single respective commercial content, even if a respective source has multiple references for the respective commercial content in a time filtered for; and wherein each source indicator comprises an image of the respective commercial content from the respective source; and wherein each commercial content is a different menu item content or menu item category content; and wherein identifying the plurality of commercial content comprises searching a database of commercial content by menu item content name or menu item category content name[[; ]].

547. 	(Currently Amended) The system of claim 536, wherein the multiple first-type source indicators to the right of at least one respective content of the plurality of content comprise medical source indicators; wherein each respective source for each respective medical source indicator is a healthcare provider; wherein receiving the search query comprises receiving a medical image captured via a smartphone; wherein identifying the plurality of content comprises searching a content database based on the medical image captured via a smartphone; and wherein at least one content of the plurality of content comprises a medical device, medical product, pharmaceutical, botanical, medical procedure, medical therapy, medical test, medical exam, medical treatment, or drug.

548. 	(Previously Presented) The system of claim 531, wherein generating a search result of the plurality of content comprises generating a search result of a plurality of content wherein at least one content of the plurality of content is a referenced combination of contents; and wherein a single respective source only contributes a max of one rank point and a max of one source indicator, for a single respective content, even if a respective source has multiple references for the respective content in a time filtered for.

549. 	(Previously Presented) The system of claim 548, wherein more than one content of the plurality of content is a referenced combination of contents; and wherein a temporal order of contents is used to determine if a single ranked content comprising a referenced combination of contents is the same ranked content as another referenced combination of the same contents; and wherein receiving the search query comprises receiving at least one term; and wherein generating a search result of the plurality of content comprises generating a search result of a plurality of medical content wherein at least one medical content of the plurality of medical content comprises a medical device, drug, medical product, medical procedure, medical therapy, or medical treatment; and wherein the set of at least one designated source comprises at least one healthcare provider.

550. (Currently Amended)  The system of claim 531, wherein the at least one content has the at least one first-type source indicatorsecond-type source indicator is to the right of the same respective content; and wherein the respective source for the at least one first-type source indicator to the left of the content comprises a healthcare provider, school, college, university, teacher, professor, library, vehicle, structure, building, or product, and wherein the respective source for the at least one second-type source indicator to the right of the respective content comprises a store, shop, marketplace, website, App, or other commercial source; and wherein each content of the plurality of content comprises at least one first-type source indicatorsecond-type source indicator is to the right of each respective content; and wherein the respective source for the at least one first-type source indicator on the left of each content comprises a healthcare provider, school, college, university, teacher, professor, library, vehicle, structure, building, or product; and wherein the respective source for the at least one second-type source indicator to the right of each respective content comprises a store, shop, marketplace, individual, seller, vendor, professional, website, App, or other commercial source.

	551. (Currently Amended) The system of claim 538, wherein the number of commercial indicators to the left of respective contents is the basis for breaking a tie between otherwise tied ranked contents.

552. (Currently Amended) The system of claim 539, wherein the number of commercial indicators to the left of respective contents is the basis for breaking a tie between otherwise tied ranked contents.





Allowable Subject Matter
Claims 531-552 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the limitation(s) in the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provide a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.



The prior art made of record below is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Olejniczak et al. (U.S. Pre-Grant Publication No. 2012/0221442, hereinafter referred to as Olejniczak) teaches a content search and ranking system, the system comprising:
one or more non-transitory computer readable storage media (Para. [0018]);
a content database or table stored on the one or more non-transitory computer readable storage media; and
Olejniczak teaches a system implemented using a computer readable storage media (Para. [0018]) and on the system a product database 160 that stores product data (Paras. [0019] & [0025]).
a content search and ranking engine that, when executed by one or more processors, directs the one or more processors to:
Olejniczak teaches a product rank analysis and score generation component 280 access the analysis data store 270 to calculate a score that represents a multivariable rank that is used by the UX component 280 to generate a list of popular products” (Para. [0038]) and the UX component 290 may format the list such that “the HTML format of the list allows a user to receive the list in response to a request for the current list of popular items” (Para. [0039]) thereby teaching a content search and ranking engine.
identify a plurality of content from the database in response to receiving a search query;
Olejniczak teaches providing to a user a list of popular items “in response to a request” (Para. [0039])
identify a number of times each content of the plurality of content has been referenced by sources of a set of at least one designated source; and
Olejniczak teaches “the ranking system retrieves counts associated with each product from disparate data sources” (Para. [0042])
generate a search result of the plurality of content that is ordered based on the number of times each content has been referenced;
Olejniczak teaches the UX component 290 may format the list such that “the HTML format of the list allows a user to receive the list in response to a request for the current list of popular items” (Para. [0039]) where “the ranking system assigns an ordered rank to each product based on a score calculated from the normalized counts” (Para. [0042]).
wherein either
a single source only contributes a maximum of one rank point for a single content, even if a single source has multiple references for the single ranked content in a time filter for, or
Olejniczak teaches “the log database 150 receives the counts for each variable from a number of data sources” (Para. [0024]) where each data source only contributes a single count (Figure 2 Elements 210-260).
Olejniczak teaches associating each of the variables received from each data source with a time element by teaching “a ranking algorithm that generates a multivariable rank that represents a popularity of a product across discrete periods of time and multiple variables” (Para. [0027]).
Chandra teaches “the rank value assigned to consolidated entities are aggregate rank values computed from individual rank values provided for the entity from the different sources” (Para. [0004]).
wherein in a source contributes a plurality of rank points for a single content; and
Olejniczak teaches “in one embodiment, the page view data source 230 and clicks data source 240 may be a single data source, where the number of page view requests is configured to include a number of clicks per page view for each product” (Para. [0033]) thereby teaching a source can contribute an unlimited amount of rank points.
wherein the set of at least one designated source comprises:
at least one school, teacher, degree, class, school-within-school, healthcare provider, service, library, TV station/channel, TV show, TV show episode, App, home, structure, vehicle, product, object, building, automobile dealership, dispensary, pharmacy, restaurant, marketplace, business, individual, seller, vendor, store, brick-and-mortar source, website, builder, electrician, roofer, worker, plumber, mechanic, shop, grower, farmer, agricultural/growing facility, professional, service, greenhouse, engineer, botanist, contractor, repairperson, handyperson, facility, professional, service, or business entity, or any combination thereof; and
Olejniczak teaches “the computerized ranking system 200 includes a revenue data source 210, a search data source 220, a page view data source 230, a clicks data source 240, a product details data source 50, a category data source 260…” (Para. [0028]) where “the revenue data source provides revenue earned by a vendor” (Para. [0029]).  Therefore, Olejniczak teaches wherein the set of at least one designated source comprises at least a vendor in the markush group listed in the claims.

Olejniczak teaches all of the limitations as recited above except:
wherein generating a search result of the plurality of content comprises each respective content of the plurality of content having horizontal to it at least one respective source indicator for each respective source that referenced the respective content; and
a single source only contributes a maximum of one rank point and a maximum of one source indicator;
a source contributes a plurality of source indicators;
wherein the set of at least one designated source comprises a set controlled for by a user; and
wherein at least one source indicator of the plurality of source indicators horizontal to the highest ranked commercial content is to the left or to the right of the highest ranked commercial content;
wherein the respective source for the at least one source indicator contributes a rank point to the ranked content it references; and
wherein rank points are contributed by respective sources for source indicators to the left or to the right of the highest ranked commercial content, but not from both sides of the highest ranked commercial content.

Chandra et al. (U.S. Pre-Grant Publication No. 2013/0173639, hereinafter referred to as Chandra) teaches:
wherein generating a search result of the plurality of content comprises each respective content of the plurality of content having horizontal to it at least one respective source indicator for each respective source that referenced the respective content; and
Chandra teaches generating search results that comprises each respective content of the plurality of content having horizontal to it “one or more indicators corresponding to at least a portion of the multiple ones of the plurality of sources from which the information associated with the at least one search result is derived” (Claim 7, Figs. 5-7, and Paras. [0059]-[0061]).
a single source only contributes a maximum of one rank point and a maximum of one source indicator;
Chandra teaches each source having a single source indicator by teaching “one or more indicators corresponding to at least a portion of the multiple ones of the plurality of sources from which the information associated with the at least one search result is derived” (Claim 7, Figs. 5-7, and Paras. [0059]-[0061]).
a source contributes a plurality of source indicators;
Chandra teaches “note that to the right of the surfaced movie entities is a plurality of selectable icons representing authoritative sources and/or entity actions (for instance, buying tickets, streaming, renting, and the like” (Para. [0059]) thereby teaching no limit to the number of selectable icons related toa single authoritative source representing entity actions for a single search result.
wherein the set of at least one designated source comprises a set controlled for by a user.
Chandra teaches “wherein at least a portion of the one or more indicators corresponding to the at least a portion of the multiple ones of the plurality of sources are selectable” (Claim 8) where “the user is able to select a facet and narrow the nature of the displayed entities by doing so” (Para. [0062]) thereby teaching a user controlled environment for filtering the search by designating a set of sources.

Adler et al. (U.S. Pre-Grant Publication No. 2003/0040976) teaches a method of selling products and/or services, the method including the steps of obtaining product or service data, seller’s data, and Web site choices for each seller of a proposed marketplace, generating a marketplace including selected products or services of each seller based on the seller’s product or service data, and generating for each seller of a number of sellers, a business-to-business Web site or a business-to-consumer Website or both.
Cohen et al. (U.S. Pre-Grant Publication No. 2010/0211564, hereinafter referred to as Cohen) teaches “a graphical user interface control based on metadata associated with the search hits [of a search request] is constructed and displayed with the search results in a standard view” (Abstract) where the results show multiple sets of metadata for each result in a row by row manner (Fig. 7)
Dutta (U.S. Pre-Grant Publication No. 2002/0078045) teaches search results ranked by associating user category weights with each file indexed in a search database, where the user can adjust the category weights.
Fokoue et al. (U.S. Pre-Grant Publication No. 2012/0066167) teaches collecting information from one or more information sources, detecting one or more inconsistencies in one or more statements from the information collected from the one or more sources, assigning a penalty to each information source involved in an inconsistency and a reward for each statement not involved in any inconsistencies, and using each assigned penalty and reward to perform an aggregation to assess trust in the collected information.
Govani et al. (U.S. Pre-Grant Publication No. 2009/0182725) teaches receiving a group of Internet search records and assigning a popularity ranking based on the number of times an entity descriptor associated with an entity occurs within the group of Internet search records created over a designated time period.
Jones (U.S. Pre-Grant Publication No. 2005/0228593) teaches searching a plurality of sources of information on prescription drugs such as a plurality of medical practitioners and pharmacists to find information on drugs.
Lovelace (U.S. Pre-Grant Publication No. 2010/0286993) a network in which users are able to search for legal marijuana by criteria such as type, price, location, and rating (Para. [0050]).
McGee et al. (U.S. Pre-Grant Publication No. 2009/0138371) teaches a method for providing, in response to a single search multiple product/service item query, search results for multiple products/services that are grouped and ranked by supplier based on which supplier(s) have inventory with respect to the greatest number of the queries products/services” where “the user can identify which vendor can best fil the entire order, simplifying the buying process” and “the search results can be customized further to categorize suppliers by geographic location, supplier type, pricing or other criteria” (Abstract). It is further taught in the reference displaying the result with suppliers in a row by row manner (Fig. 4).
Mock et al. (U.S. Pre-Grant Publication No. 2002/0161757) teaches indexing, searching, and retrieving data from data sets that reside in the same database or distributed across different databases.
Morita et al. (U.S. Pre-Grant Publication No. 2008/0208624) teaches aggregating data relating to a patient from a plurality of information systems to form an aggregated electronic patient record; a filter focusing the aggregated data based on one or more criteria; and an output providing the focused data to a user.
Raines (U.S. Pre-Grant Publication No. 2011/0246468) and Lovelace (U.S. Pre-Grant Publication No. 2010/0286993) teaches a system and method for allowing a consumer to search a database containing used vehicles from a variety of sellers that can be queried to provide search results that include only vehicles having clean title histories and displaying the search results in a row by row horizontal manner for each result (Abstract and Fig. 12).
Siamwalla et al. (U.S. Pre-Grant Publication No. 2013/0097144) teaches displaying search results including “a title, a caption, a source, and a thumbnail image related to the…search result presented to the left of the text” (Para. [0079]).
Smith et al. (U.S. Pre-Grant Publication No. 2005/0065959) teaches forming search results clustered by a common feature or identifier such as an address where the clusters are represented to a user as ranked individual search results in a list of search results.
Thomsen et al. (U.S. Pre-Grant Publication No. 2008/0270451) teaches generating a metadata model for use in classifying and searching for information objects maintained in heterogeneous data stores.
Yoo (U.S. Pre-Grant Publication No. 2009/0281988) teaches search results as information based on relationship-based recommendations or preferences specified by related people in one or more social networks or affinity groups.
Zijlstra et al. (U.S. Pre-Grant Publication No. 2006/0112085) teaches searching user-specified subject areas and receiving results comprising a tabular display of results that enables the user to sort results according to date, relevance, author, source title, and number of citations to each publication, and further comprising a list of publication titles, with each title having one or more adjacent selectable links to an aspect of the publication corresponding to the title.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
9/24/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154